DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A, corresponding to claims 1-6, 9-10, 14, and 16-18, in the reply filed on 9/15/21 is acknowledged.  Additionally, Applicant notes that Figures 5-7 correspond to elected Species A; the Examiner agrees.  
Claims 7-8, 11-13, 15 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-10, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 18, it is unclear if the recited “bone mount” and therefore “bone screws” are intended to be positively recited and a part of the claimed arch veneer.  As best understood by the Examiner they are not; the veneer is merely capable of being attached thereto, however in the last two lines of the claim, Applicant attempts to further define the structure of the bone mounts as if they are part of the invention.  As best understood by the Examiner, and interpreted herein for examination, the bone screws/mounts are not positively recited, required nor a part of the claimed veneer, and are instead functionally recited, as the veneer may be attached thereto.  Clarification is required.  
All other claims not specifically addressed above are rejected based on their dependency on a previously rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Regarding claims 1 and 18, the term “bone screws that are anchored in .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling mechanism”, “friction fit coupling mechanism”, “adhesive coupling mechanism”, “screw fit coupling mechanism”, magnetic coupling mechanism”, “snap fit coupling mechanism” and “press fit coupling mechanism” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-10, 14, 16-17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al (US 8936463 B2) in view of Baughman et al (US 8444412 B2).
Regarding claims 1 and 18, Mason et al discloses a dental arch veneer (see Figs. 5a-b; maxillary or mandibular, see col 3, line 59 through col 4, line 5) that is configured to be temporarily installed in a user’s mouth to provide a desired oral appearance to the user’s mouth (see abstract, col. 1, lines 58-65, col 2, lines 47-55, col. 6, line 30 through col 7, line 27), the dental arch veneer comprising: a veneer assembly (172/174) that includes one or more tooth veneers (a plurality of) (172) and a support structure (174) that is operatively coupled to the one or more tooth veneers and configured to support the one or more veneers; and a coupling structure (aligner 170) that is configured to interconnect the veneer assembly to a mandible or maxilla of the user’s mouth (e.g. via the teeth), wherein the coupling structure further is configured to support the veneer assembly spaced apart in a vestibular direction from a corresponding dental arch of the mouth (e.g. spaced apart by thickness of aligner on the 
Mason et al further discloses wherein the veneer assembly is configured to obscure a target region of the mouth and present the desired oral appearance in a vestibular direction of the target region (see Figs. 5a-b and citations above; per claim 2); wherein the target region is capable of including one or more misaligned teeth that are included in the arch of the user’s mouth, and wherein the coupling structure is configured to support the veneer assembly spaced apart in a vestibular direction from the one or more misaligned teeth (capable of being used as such, see citations and explanation above; per claim 3); wherein the target region is capable of including one or more gaps corresponding to one or more missing teeth, and wherein the coupling structure is configured to support the veneer assembly with the veneer assembly at least partially extending within the target region (capable of being used as such, see citations and explanation above, per claim 4); wherein the target region is capable of including a surgical site in the arch, wherein the surgical site is capable of including a surgical would, and wherein the coupling structure is configured to support the veneer assembly spaced apart in a vestibular direction from the surgical site (e.g. capable of being used as such, see citations and explanation above; aligner can be placed over a surgical site; per claim 5); wherein when orthodontic hardware is installed in the mouth and positioned within the target region, the coupling structure is configured to support the veneer assembly spaced apart in a vestibular direction from the portion of the orthodontic hardware (e.g. by the thickness of the aligner), and wherein the veneer 
Baughman et al, however, teaches a similar orthodontic aligner which is coupled to the teeth in the same manner as above, but additionally is a bone secured aligner, forming a coupling structure (appliance 110) that is interconnected to a bone coupling mount (12) that is installed in a mandible o maxilla of the mouth, to permit the device to 
It is noted that should the aligner/coupling structure of Mason be modified to include the bone coupling arrangement of Baughman, as combined above, the modified device would comprise a bone secured dental arch veneer, with the coupling structure (aligner with bone screw receiving holes) configured to interconnect the veneer assembly to a bone mount (screw) that is installed in a mandible or maxilla of a user’s mouth to permit the veneer assembly to be selectively and repeatedly interconnected with and disconnected from the bone mount (e.g. either indirectly via removal from the coupling structure, or directly by removal of veneer and coupling structure from bone mount) without damaging the veneer, and wherein the bone mount comprises one or more bone screw that are anchored in the buccal or labial bone surface of the maxilla or mandible of the mouth (see Mason and Baughman, citations above). 
Regarding claims 14 and 16-17, Mason/Baughman, as combined above, further discloses wherein the coupling structure is configured to be selectively and repeatedly .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 4571185 teaches a similar coupling mechanism between a bone mount and a dental prosthesis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDWARD MORAN/Primary Examiner, Art Unit 3772